department of the treasury internal_revenue_service washington d c contact person id number contact number date apr i i999 uniform issue list legend x dear sir or madam this is in reply to your rulings request of date supplemented by your letters of date and date on whether your proposed grants to ministers to pay their current debts for their past ministerial educations will be qualifying distributions under sec_4942 of the internal_revenue_code and will not be taxable_expenditures under sec_4945 of the code you x are exempt from federal_income_tax under sec_501 c of the code and are a private_foundation under sec_509 a of the code your proposed grant program will pay grants of money to ministers in amounts to reduce or eliminate their current outstanding ministerial educational loan balances your purpose is to encourage ministers to continue to promote religion without the economic conflict of their educational loan debts also with less debt ministers can more readily work for a less affluent congregation you will select the grantee ministers in an objective and nondiscriminatory manner based upon application forms submitted to you by the ministers each minister’s application will state that the minister is applying for the grant to reduce his or her ministerial educational debt you will inform churches of this program you will require that each grantee must be currently active in the grantee ministers will incur no obligation to you or anyone as a result of this grant program including no obligation to remain in the ministry a religious ministry in your state have a master of divinity degree and reside in your state t is your position that the ministers seeking your grants should not be required to agree to any commitment to remain in the ministry for any future period of time the ministers should not be required to represent or document financial need or to compete on that basis for grants the ministers should not be required to submit any confirming debt documents to prove their written representations in their grant applications as to the actual amount of their educational debts and you should not be required to obtain any follow-up reports or maintain records as to the grantees after you have paid the grants to them based on their applications sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations that are organized and operated exclusively for charitable and or religious purposes sec_1 c -1 d of the income_tax regulations provides that the term charitable in generally accepted legal sense which includes the code is used its in section advancement of religion c of sec_509 of the code describes private_foundations which are exempt from federal_income_tax under sec_501 c of the code and are subject_to the further restrictions of chapter of the code including sec_4942 and sec_4945 of sec_4942 of the code requires that a private_foundation must annually make qualifying distributions under sec_4942 of the code for exempt purposes sec_4942 a of the code and sec_53 a -3 a i of the foundation and similar excise_taxes regulations provide that a qualifying_distribution is an amount including reasonable and necessary administrative expenses paid to accomplish one or more exempt purposes under sec_170 c b which includes the exempt charitable and religious purposes under sec_501 of the code sec_4945 of the code imposes an excise_tax on a private foundation’s making of any taxable_expenditure as defined in pertinent part by sec_4945 and sec_4945 of the code sec_4945 of the code indicates that a taxable_expenditure includes any amount_paid by a private_foundation as a grant to an individual for study or other similar purposes by such individual unless the grant satisfies the advance approval requirements of sec_4945 g of the code sec_53 a -4 c iii of the regulations indicates that a private_foundation must obtain reports to determine whether the grantees of grants for study or similar purposes have performed the activities that the grants are intended to finance and sec_53 a -4 c iv of the regulations provides that the private_foundation must retain records of this follow-up information on its grantees sec_4945 of the code provides that a taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than those specified in sec_170o c b of the code describing charitable and religious purposes sec_53_6001-1 of the regulations provides any person subject_to tax under chapter subtitle d of the code shall keep such complete and detailed records as are sufficient to enable the district_director to determine accurately the amount of liability under chapter revrul_56_304 1956_2_cb_306 holds that where an organization exempt from federal_income_tax under sec_501 of the code makes charitable payments to individuals it must maintain adequate_records and case histories to show that the payments are made on a true charitable basis and can be substantiated similarly sec_53_4945-4 of the regulations under chapter of the code provides that a private foundation’s adequate record if it pays a grant for study or similar purposes must include follow-up information on the grantee’s actual uses of the funds in the 71_tc_102 date the tax_court considered for purposes of the definition of charitable under sec_501 of the code the inadequacy of the church's records of its grants to individuals where the only documentation was a list of grants made during which included the name of the recipient the amount of the grant and the ‘reason’ for the grant which was specified as either unemployment moving_expenses school scholarship or medical expense the tax_court concluded that this stated documentation failed to establish whether exempt charitable purposes were served in fact and the court noted that failure to keep adequate_records of each recipient can result in abuse you propose to pay grants to ministers whose applications for such grants indicate that the grant amounts will be used by them to reduce or eliminate their current educational loan balances for their past education for the ministry you will require that each applicant must be currently active in religious ministry in your state must have a master of divinity degree or equivalent and must reside in your the grantee ministers will be under no obligation to you or anyone as a result of this grant state program including no obligation to remain in the ministry you want to induce the ministers to continue their religious ministry work without the interference of their past ministerial education debts by helping ministers to focus on their religious work you believe that your grants will be for the exempt_purpose of advancement of religion because your proposed grant program does not require the grantee ministers to document how the grants for educational debts were actually used you have failed to establish that there is in fact a reasonable assurance or relationship of your grants to the advancement of religion or to any other exempt_purpose under sec_4945 of the code also because your proposed grant program does not require the grantee ministers to document how the grant funds were actually used you have failed to establish that your grants will in fact be qualifying distributions for any exempt_purpose under sec_4942 of the code because your proposed grant program has no follow-up information or record-keeping on grantees nor a copy of the evidence of the past educational debts and will lack any actual debt repayment record which the ministers themselves would likely obtain for their own personal records to show that their creditors and debts have been paid you have failed to establish that your proposed grant program meets any of the documentation and record-keeping requirements imposed by the code and the regulations we note that your proposed grant program is not directed to either financially needy ministers or to any specific objective such as a commitment by the minister to remain in the ministry to that extent it is uncertain that your program is sufficiently tailored to achieve the advancement of religion for purposes of sec_501 and sec_4945 of the code accordingly based on the information presented concerning your proposed grants to ministers we tule that your grants will not be qualifying distributions under sec_4942 of the code your grants will be taxable_expenditures under sec_4945 of the code because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed gaviand a carter garland a carter chief exempt_organizations technical branch oe
